     Case 1:20-cv-00431-DAD-EPG Document 217 Filed 09/23/20 Page 1 of 11


 1   HAMILTON CANDEE (Cal. SBN 111376)
     BARBARA JANE CHISHOLM (Cal. SBN 224656)
 2   ELIZABETH VISSERS (Cal. SBN 321365)
     ALTSHULER BERZON LLP
 3   177 Post St., Suite 300
     San Francisco, CA 94108
 4   Telephone: (415) 421-7151
     Facsimile: (415) 362-8064
 5   Email: hcandee@altber.com; bchisholm@altber.com;
            evissers@altber.com
 6   Attorneys for Plaintiffs Golden State Salmon Association, Natural Resources
 7   Defense Council, Inc., Defenders of Wildlife, and Bay.Org d/b/a The Bay Institute
     GLEN H. SPAIN (Cal. SBN 88097)
 8
     P.O. Box 11170
 9   Eugene, OR 97440-3370
     Telephone: (541) 689-2000
10   Email: fish1ifr@aol.com
11   Attorney for Plaintiffs Pacific Coast Federation of Fishermen’s Associations and
     Institute for Fisheries Resources
12
                               UNITED STATES DISTRICT COURT
13                        FOR THE EASTERN DISTRICT OF CALIFORNIA
14
       PACIFIC COAST FEDERATION OF                         Case No. 1:20-cv-00431-DAD-EPG
15     FISHERMEN’S ASSOCIATIONS, et al.,                   Case No. 1:20-cv-00426-DAD-EPG

16                                                         STIPULATION AND [PROPOSED]
                         Plaintiffs,                       ORDER RE: ADMINISTRATIVE
17                                                         RECORDS REVIEW AND BRIEFING
                 v.                                        SCHEDULE
18
       WILBUR ROSS, in his official capacity               Judge: Hon. Dale A. Drozd
19     as Secretary of Commerce, et al.,
                                                           Courtroom 5, 7th Floor
20                                                         2500 Tulare Street
                         Defendants.
21                                                         Fresno, CA 93721

22    THE CALIFORNIA NATURAL RESOURCES
      AGENCY, et al.,
23
                        Plaintiffs,
24
               v.
25
      WILBUR ROSS, et al.,
26
                        Defendants.
27
28
          STIPULATION & [PROPOSED] ORDER RE: ADMIN. RECORDS REVIEW AND BRIEFING SCHEDULE
                                                                            CASE NO. 1:20-CV-00431-DAD-EPG
     Case 1:20-cv-00431-DAD-EPG Document 217 Filed 09/23/20 Page 2 of 11


 1          This stipulation is entered into by Plaintiffs in Case No. 1:20-cv-00431-DAD-EPG
 2   (“PCFFA v. Ross”), Pacific Coast Federation of Fishermen’s Associations, Institute for Fisheries
 3   Resources, Golden State Salmon Association, Natural Resources Defense Council, Defenders of
 4   Wildlife, and Bay.Org d/b/a The Bay Institute, and Plaintiffs in Case No. 1:20-cv-00426-DAD-
 5   EPG (“CNRA v. Ross”), California Natural Resources Agency, California Environmental
 6   Protection Agency, and People of the State of California, by and through California Attorney
 7   General Xavier Becerra (collectively, “Plaintiffs”); Defendants Wilbur Ross, in his official
 8   capacity as Secretary of Commerce; Chris Oliver, in his official capacity as Assistant
 9   Administrator for Fisheries at the National Oceanic and Atmospheric Administration; National
10   Marine Fisheries Service; David Bernhardt, in his official capacity as Secretary of Interior; Aurelia
11   Skipwith, in her official capacity as Director of the U.S. Fish and Wildlife Service; U.S. Fish and
12   Wildlife Service; Brenda Burman, in her official capacity as commissioner of Reclamation; and

13   U.S. Bureau of Reclamation (“Federal Defendants”); Intervenor-Defendants Westlands Water
14   District and San Luis & Delta-Mendota Water Authority (together, “SLDMWA and Westlands”);
15   Intervenor-Defendants the Sacramento River Settlement Contractors and the Tehama-Colusa Canal
16   Authority (collectively, the “Sacramento River Intervenors”); Intervenor-Defendants the State
17   Water Contractors (“SWC”); Intervenor-Defendant Contra Costa Water District; Intervenor-
18   Defendants Oakdale Irrigation District and South San Joaquin Irrigation District (collectively, the
19   “Stanislaus Intervenors”); Intervenor-Defendants Friant Water Authority and Arvin-Edison Water

20   Storage District (collectively, the “Friant Intervenors”); and Intervenor-Defendants City of Folsom,
21   City of Roseville, and San Juan Water District (collectively, the “Folsom Intervenors”). All
22   Intervenor-Defendants are collectively referred to hereinafter as the “Intervenor-Defendants.”
23   Plaintiffs, Federal Defendants, and Intervenor-Defendants are collectively referred to hereinafter as
24   the “Parties.”
25                                               RECITALS
26          WHEREAS, Plaintiffs in the above-captioned cases challenge decisions by three federal
27   agencies. Plaintiffs in both cases challenge the issuance of biological opinions in 2019 by the U.S.
28   Fish and Wildlife Service (“FWS”) and National Marine Fisheries Service (“NMFS”) regarding the

            STIPULATION & [PROPOSED] ORDER RE: ADMIN. RECORDS REVIEW AND BRIEFING SCHEDULE
                   1                   Case No. 1:20-cv-00431-DAD-EPG; Case No. 1:20-cv-00426-DAD-EPG
     Case 1:20-cv-00431-DAD-EPG Document 217 Filed 09/23/20 Page 3 of 11


 1   long-term operation of the Central Valley Project and the State Water Project (hereinafter, the
 2   “Biological Opinions”), alleging that issuance of the Biological Opinions violates the
 3   Administrative Procedure Act, 5 U.S.C. §706. Plaintiffs in both cases also challenge the U.S.
 4   Bureau of Reclamation’s (“Reclamation”) adoption of a revised operations plan for the Central
 5   Valley Project, alleging that the Bureau has violated section 7 of the Endangered Species Act, 16
 6   U.S.C. §1536, as well as the National Environmental Policy Act, 42 U.S.C. §4321 et seq. Plaintiffs
 7   in CNRA v. Ross also challenge Reclamation’s actions under the California Endangered Species
 8   Act;
 9          WHEREAS, each of the three federal agency defendants will produce their own
10   Administrative Record regarding the challenged decisions, and those Administrative Records are
11   each expected to be of significant length, potentially totaling tens of thousands of pages;
12          WHEREAS, Plaintiffs anticipate that there will be disputes regarding the contents and

13   completeness of the Administrative Records;
14          WHEREAS, the Initial Scheduling Conference in these cases is set for October 20, 2020
15   before Magistrate Judge Grosjean, PCFFA Dkt. 195, CNRA Dkt. 126;
16          WHEREAS, Federal Defendants answered Plaintiffs’ complaint in PCFFA v. Ross on April
17   20, 2020, PCFFA Dkt. 156;
18          WHEREAS, Federal Defendants moved to dismiss Plaintiffs’ CESA claim in CNRA v. Ross
19   on June 2, 2020 (CNRA Dkt. 117), and have not yet answered Plaintiffs’ complaint in that case

20   since the motion to dismiss remains pending;
21          WHEREAS, the Federal Defendants have indicated that they anticipate the three
22   Administrative Records will be complete by mid-September;
23          WHEREAS, the Parties believe that it would be beneficial to enter a schedule and agreed-
24   upon terms relating to production and review of the record, and briefing regarding the
25   completeness of the record, in advance of the Initial Scheduling Conference;
26           WHEREAS, Plaintiffs reserve the right to seek modifications of this stipulated schedule
27   and file additional motions regarding the completeness of the administrative record for good cause,
28   including with respect to any later-discovered documents or records that have been excluded from

            STIPULATION & [PROPOSED] ORDER RE: ADMIN. RECORDS REVIEW AND BRIEFING SCHEDULE
                   2                   Case No. 1:20-cv-00431-DAD-EPG; Case No. 1:20-cv-00426-DAD-EPG
     Case 1:20-cv-00431-DAD-EPG Document 217 Filed 09/23/20 Page 4 of 11


 1   the produced administrative records, or the production of the administrative records and indices
 2   make the stipulated schedule unreasonable; Federal Defendants and Intervenor-Defendants reserve
 3   their rights to oppose any such motions, including, but not limited to, because such motions would
 4   be untimely; and
 5          WHEREAS the Parties have a dispute regarding whether Intervenor-Defendants’ briefing
 6   of any Record Motion(s) would be subject to the conditions of the Court’s July 10, 2020 Order re
 7   Page Limits, PCFFA Dkt. 208; CNRA Dkt. 139 (July 16, 2020), that is, whether Intervenor-
 8   Defendants are subject to a combined briefing limit regarding the Administrative Records.
 9   Intervenor-Defendants will seek resolution of this issue after they have reviewed the
10   Administrative Records and decided whether to file any Record Motion(s), and prior to filing any
11   Record Motion(s).
12                                             STIPULATION

13         NOW, THEREFORE, it is hereby stipulated by and between the Parties, through their
14   respective counsel, as follows:
15         1.    Federal Defendants shall file the three Administrative Records from Reclamation,
16               NMFS, and FWS in both cases on or before September 23, 2020. The Administrative
17               Records shall generally be text searchable (with limited exceptions), and Federal
18               Defendants shall provide accompanying indices for each Administrative Record that
19               are fully text searchable.

20         2.    Plaintiffs and Intervenor-Defendants shall notify all Parties of any objections,
21               comments, or questions regarding the Administrative Records (hereinafter collectively
22               “Records”) by November 4, 2020.
23         3.    The Parties will meet and confer in an attempt to resolve any dispute regarding the
24               Records by no later than November 18, 2020, and Federal Defendants shall notify the
25               Parties of their responses to any objections, comments, or questions regarding the
26               Records by November 25, 2020. If Federal Defendants agree to include any additional
27               documents in the Records, Federal Defendants shall provide copies of those documents
28

           STIPULATION & [PROPOSED] ORDER RE: ADMIN. RECORDS REVIEW AND BRIEFING SCHEDULE
                  3                   Case No. 1:20-cv-00431-DAD-EPG; Case No. 1:20-cv-00426-DAD-EPG
     Case 1:20-cv-00431-DAD-EPG Document 217 Filed 09/23/20 Page 5 of 11


 1            to the Parties by December 2, 2020, provided that Parties do not already possess the
 2            documents at issue.
 3       4.   If the parties resolve all disputes regarding the Records and no motions regarding the
 4            Records are filed by December 18, 2020, as discussed below in Paragraph 5, then
 5            Federal Defendants shall file updated Records, if applicable based on the responses
 6            provided to any objections, comments or questions as referenced in paragraph 3, by
 7            December 21, 2020, or as mutually agreed to by the Parties. If motions regarding the
 8            Records are filed by December 18, 2020, then Federal Defendants will file any updated
 9            Records within 30 days of the Court’s order resolving those motions, or as otherwise
10            mutually agreed to by the Parties or directed by the Court.
11       5.   If the Parties are not able to resolve all issues relating to the contents of the Records,
12            the objecting party shall file a motion seeking to complete or supplement the Records

13            or making other arguments related to the adequacy of the Records (“Record Motion”)
14            by December 18, 2020, limited to 25 pages. Such a motion may argue in the
15            alternative that the documents at issue should be considered as extra-record evidence.
16            Because the CM/ECF system requires filing parties to select a hearing date, any such
17            motion shall be calendared for a hearing date of March 2, 2021, although the Parties
18            understand that such a motion will in fact be decided on the papers unless the Court
19            specifically states otherwise. The filing deadlines set forth in this stipulation, rather

20            than the deadlines tied to the hearing date set forth by the Local Rules, shall govern
21            briefing on the motion(s).
22       6.   Federal Defendants shall file any response(s) to any Record Motion(s) by January 29,
23            2021, limited to 25 pages per response to each motion filed.
24       7.   Plaintiffs may file a response to any motion by Intervenor-Defendants, and Intervenor-
25            Defendants may file a response(s) to any motion by Plaintiffs, by February 2, 2021,
26            being careful not to duplicate arguments made by the Federal Defendants’ response(s).
27            Any such additional response shall be limited to 15 pages.
28

          STIPULATION & [PROPOSED] ORDER RE: ADMIN. RECORDS REVIEW AND BRIEFING SCHEDULE
                 4                   Case No. 1:20-cv-00431-DAD-EPG; Case No. 1:20-cv-00426-DAD-EPG
     Case 1:20-cv-00431-DAD-EPG Document 217 Filed 09/23/20 Page 6 of 11


 1        8.    The moving party shall file any reply in support of the Record Motion(s) by February
 2              22, 2021, limited to 15 pages if only the Federal Defendants file a response to the
 3              Record Motion, and limited to 18 pages if additional responses are filed pursuant to
 4              paragraph 7 of this Stipulation.
 5        9.    If no party files a motion relating to the Administrative Records by December 18,
 6              2020, the Parties will meet and confer to determine if they are able to reach agreement
 7              on a case schedule, including motions for summary judgment, and shall file a status
 8              report with the Court indicating such agreement regarding the schedule or, if no
 9              agreement is reached, presenting the Parties’ positions, by January 6, 2021.
10        10.   Within ten days of the Court’s ruling on any Record Motion(s) filed by December 18,
11              2020, the Parties will meet and confer to determine if they are able to reach agreement
12              on a case schedule, including motions for summary judgment, and shall file a status

13              report with the Court indicating such agreement regarding the schedule or, if no
14              agreement is reached, presenting the Parties’ positions.
15        11.   This stipulation in no way limits Plaintiffs’ rights to file motions for preliminary
16              injunctive relief and Federal Defendants and Intervenor-Defendants rights to oppose
17              any such motions.
18
19                                                 Respectfully submitted,

20   Dated: September 23, 2020                By: /s/ Sara Van Loh
                                                  SARA VAN LOH
21                                                Deputy Attorney General
22
                                                   XAVIER BECERRA
23                                                 Attorney General of California
                                                   TRACY L. WINSOR
24                                                 Supervising Deputy Attorney General
25                                                 Attorneys for Plaintiffs California Natural Resources
                                                   Agency, California Environmental Protection Agency,
26
                                                   and People of the State of California by and Through
27                                                 Attorney General Xavier Becerra

28

          STIPULATION & [PROPOSED] ORDER RE: ADMIN. RECORDS REVIEW AND BRIEFING SCHEDULE
                 5                   Case No. 1:20-cv-00431-DAD-EPG; Case No. 1:20-cv-00426-DAD-EPG
     Case 1:20-cv-00431-DAD-EPG Document 217 Filed 09/23/20 Page 7 of 11


 1   Dated: September 23, 2020            By: /s/ Barbara J. Chisholm              .
                                              Barbara J. Chisholm
 2
                                               HAMILTON CANDEE (SBN 111376)
 3
                                               BARBARA JANE CHISHOLM (SBN 224656)
 4                                             ELIZABETH VISSERS (SBN 321365)
                                               ALTSHULER BERZON LLP
 5                                             177 Post St., Suite 300
                                               San Francisco, CA 94108
 6                                             Telephone: (415) 421-7151
                                               Facsimile: (415) 362-8064
 7
 8                                             Attorneys for Plaintiffs Golden State Salmon
                                               Association, Natural Resources Defense Council, Inc.,
 9                                             Defenders of Wildlife, and Bay.Org d/b/a The Bay
                                               Institute
10
11   Dated: September 23, 2020            By: s/ Glen H. Spain                          .
                                              Glen H. Spain
12
                                               GLEN H. SPAIN (SBN 88097)
13                                             P.O. Box 11170
                                               Eugene, OR 97440-3370
14                                             Telephone: (541) 689-2000
15
                                               Attorney for Plaintiffs Pacific Coast Federation of
16                                             Fishermen’s Associations and Institute for Fisheries
                                               Resources
17
     Dated: September 23, 2020                 U.S. DEPARTMENT OF JUSTICE
18                                             ENVIRONMENTAL & NATURAL RESOURCES
19                                             DIVISION, WILDLIFE & MARINE
                                               RESOURCES SECTION
20
                                          By: /s/ Lesley Lawrence-Hammer
21                                            LESLEY LAWRENCE-HAMMER,
                                              Senior Trial Attorney (DC Bar No. 982196)
22
                                              999 18th St., Suite 370
23                                            Denver, CO 80202
                                              Telephone: (303) 844-1368
24                                            Lesley.Lawrence-Hammer@usdoj.gov

25                                             Attorneys for Federal Defendants
26
27
28

          STIPULATION & [PROPOSED] ORDER RE: ADMIN. RECORDS REVIEW AND BRIEFING SCHEDULE
                 6                   Case No. 1:20-cv-00431-DAD-EPG; Case No. 1:20-cv-00426-DAD-EPG
     Case 1:20-cv-00431-DAD-EPG Document 217 Filed 09/23/20 Page 8 of 11


 1   Dated: September 23, 2020                  KRONICK, MOSKOVITZ, TIEDEMANN & GIRARD
                                                A Professional Corporation
 2
                                          By: /s/ Daniel J. O’Hanlon
 3
                                              Daniel J. O’Hanlon
 4
                                                Attorneys for Intervenor-Defendants,
 5                                              San Luis & Delta-Mendota Water Authority
                                                and Westlands Water District
 6
 7
     Dated: September 23, 2020                  DOWNEY BRAND LLP
 8                                        By:
                                                /s/ Meredith E. Nikkel
 9                                              MEREDITH E. NIKKEL
10                                              Attorneys for Intervenor-Defendants RECLAMATION
11                                              DISTRICT NO. 108, SUTTER MUTUAL WATER
                                                COMPANY; NATOMAS CENTRAL MUTUAL
12                                              WATER COMPANY; RIVER GARDEN FARMS
                                                WATER COMPANY; PLEASANT GROVE-VERONA
13                                              MUTUAL WATER COMPANY; PELGER MUTUAL
                                                WATER COMPANY; MERIDIAN FARMS WATER
14                                              COMPANY; HENRY D. RICHTER, et al.; HOWALD
15                                              FARMS, INC.; OJI BROTHERS FARM, INC.; OJI
                                                FAMILY PARTNERSHIP; CARTER MUTUAL
16                                              WATER COMPANY; WINDSWEPT LAND AND
                                                LIVESTOCK COMPANY; MAXWELL IRRIGATION
17                                              DISTRICT; BEVERLY F. ANDREOTTI, et al.;
                                                TISDALE IRRIGATION AND DRAINAGE
18                                              COMPANY; PROVIDENT IRRIGATION DISTRICT;
19                                              PRINCETON-CODORA-GLENN IRRIGATION
                                                DISTRICT; and TEHAMA-COLUSA CANAL
20                                              AUTHORITY

21
22
23
24
25
26
27
28

          STIPULATION & [PROPOSED] ORDER RE: ADMIN. RECORDS REVIEW AND BRIEFING SCHEDULE
                 7                   Case No. 1:20-cv-00431-DAD-EPG; Case No. 1:20-cv-00426-DAD-EPG
     Case 1:20-cv-00431-DAD-EPG Document 217 Filed 09/23/20 Page 9 of 11


 1   Dated: September 23, 2020                 SOMACH SIMMONS & DUNN

 2                                        By: /s/ Andrew Hitchings
                                              ANDREW HITCHINGS
 3
 4                                             Attorneys for Intervenor-Defendants GLENN-
                                               COLUSA IRRIGATION DISTRICT; RECLAMATION
 5                                             DISTRICT NO. 1004; CONAWAY PRESERVATION
                                               GROUP, LLC; DAVID AND ALICE te VELDE
 6                                             FAMILY TRUST; PELGER ROAD 1700, LLC;
                                               ANDERSON-COTTONWOOD IRRIGATION
 7
                                               DISTRICT; CITY OF REDDING; and KNIGHTS
 8                                             LANDING INVESTORS, LLC

 9   Dated: September 23, 2020                 VAN NESS FELDMAN, LLP
10                                        By: /s/ Jenna R. Mandell-Rice
11                                            JENNA R. MANDELL-RICE, Pro Hac Vice
                                              Van Ness Feldman LLP
12                                            719 2nd Ave, Suite 1150
                                              Seattle, WA 98104
13                                            (206) 623-9372 (tel)
                                              (206) 623-4986 (fax)
14                                            jrm@vnf.com
15
                                               Attorney for Intervenor-Defendants The State Water
16                                             Contractors

17   Dated: September 23, 2020                 KAPLAN KIRSCH & ROCKWELL, LLP
18                                        By: /s/ Matthew G. Adams
19                                            Matthew G. Adams

20                                             Attorneys for Friant Water Authority and
                                               Arvin-Edison Water Storage District
21
     Dated: September 23, 2020                 PERKINS COIE LLP
22
23                                        By: /s/ Marc R. Bruner
                                              Marc R. Bruner
24
                                               Attorneys for Intervenor-Defendant
25                                             CONTRA COSTA WATER DISTRICT
26
27
28

          STIPULATION & [PROPOSED] ORDER RE: ADMIN. RECORDS REVIEW AND BRIEFING SCHEDULE
                 8                   Case No. 1:20-cv-00431-DAD-EPG; Case No. 1:20-cv-00426-DAD-EPG
     Case 1:20-cv-00431-DAD-EPG Document 217 Filed 09/23/20 Page 10 of 11


 1   Dated: September 23, 2020                 O’LAUGHLIN & PARIS, LLP

 2                                             By: ______/s/ Timothy Wasiewski_____
                                                      TIMOTHY WASIEWSKI
 3
 4                                             Attorneys for Intervenor-Defendant
                                               Oakdale Irrigation District
 5
     Dated: September 23, 2020                 ROBBINS, BROWNING, GODWIN &
 6                                             MARCHINI
 7
                                               By: ______/s/ Kenneth Robbins______
 8                                                    KENNETH ROBBINS

 9                                             Attorneys for Intervenor-Defendant
                                               South San Joaquin Irrigation District
10
11   Dated: September 23, 2020                 BARTKIEWICZ, KRONICK & SHANAHAN, PC

12                                             By: ______/s/ Jennifer T. Buckman______
                                                      JENNIFER T. BUCKMAN
13
                                               Attorneys for Intervenor-Defendant City of Folsom,
14                                             City of Roseville, and San Juan Water District
15
16
17
18
19

20
21
22
23
24
25
26
27
28

           STIPULATION & [PROPOSED] ORDER RE: ADMIN. RECORDS REVIEW AND BRIEFING SCHEDULE
                  9                   Case No. 1:20-cv-00431-DAD-EPG; Case No. 1:20-cv-00426-DAD-EPG
     Case 1:20-cv-00431-DAD-EPG Document 217 Filed 09/23/20 Page 11 of 11


 1                                       [PROPOSED] ORDER

 2          The Court hereby enters the schedule set forth above according to the terms of the
 3
     Stipulation.
 4
 5          IT IS SO ORDERED.
 6
     DATED: ______________
 7
                                                 Hon. Dale A. Drozd
 8                                               United States District Judge

 9
10
11
12

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28

           STIPULATION & [PROPOSED] ORDER RE: ADMIN. RECORDS REVIEW AND BRIEFING SCHEDULE
                 10                   Case No. 1:20-cv-00431-DAD-EPG; Case No. 1:20-cv-00426-DAD-EPG
